 



EXHIBIT 10(qq)
DUSA Pharmaceuticals, Inc.
Non-Qualified Deferred Compensation Plan

 



--------------------------------------------------------------------------------



 



ARTICLE 1
PURPOSE
     DUSA Pharmaceuticals, Inc. (the “Company”) has adopted, effective as of
October 18, 2006, the DUSA Pharmaceuticals, Inc. Deferred Compensation Plan (the
“Plan”). The Plan is intended to be a non-qualified, supplemental retirement
plan that is unfunded and maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees of the Company (the “Participants”) pursuant to Sections 201(2),
301(a)(3), and 401(a)(1) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”) and, as such, to be exempt from the provisions of Parts II,
III, and IV of Title I of ERISA. It is intended that this Plan, by providing
this deferral opportunity, will assist the Company in retaining and attracting
individuals of exceptional ability by providing them with these benefits.
ARTICLE 2
DEFINITIONS
     2.01 Administrator. “Administrator” means the Committee as defined below.
     2.02 Board. “Board” means the Board of Directors of the Company.
     2.03 Change of Control. “Change of Control” means
          (a) “Change in Control” means the consummation of a transaction that
is the subject of a determination (which may be made effective as of a
particular date specified by the Board) by the Board, made by a majority vote
that a change in control has occurred, or is about to occur. Such a change shall
not include, however, a restructuring, reorganization, merger or other change in
capitalization in which the persons who own an interest in the Company on the
date hereof (the “Current Owners”) (or any individual or entity which receives
from a Current Owner an interest in the Company through will or the laws of
descent and distribution) maintain more than a fifty percent (50%) interest in
the resultant entity. Regardless of the vote of the Board or whether or not the
Board votes, a Change in Control will be deemed to have occurred as of the first
day any one (1) or more of the following subsections shall have been satisfied:
          (b) Any person (other than the person in control of the Company as of
the date of this Plan, or other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or a company owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company), becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing more than thirty-five percent (35%) of the combined voting power of
the Company’s then outstanding securities; or
          (c) The stockholders of the Company approve:
               (i) A plan of complete liquidation of the Company;

-1-



--------------------------------------------------------------------------------



 



               (ii) An agreement for the sale or disposition of all or
substantially all of the Company’s assets; or
               (iii) A merger, consolidation or reorganization of the Company
with or involving any other company, other than a merger, consolidation or
reorganization that would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the combined voting power of
the voting securities of the Company (or such surviving entity) outstanding
immediately after such merger, consolidation or reorganization.
          (d) However, in no event shall a Change in Control be deemed to have
occurred, with respect to a Participant, if the Participant is part of a
purchasing group which consummates the Change in Control transaction. A
Participant shall be deemed “part of the purchasing group” for purposes of the
preceding sentence if the Participant is an equity participant or has agreed to
become an equity participant in the purchasing company or group (except for
(i) passive ownership of less than five percent (5%) of the voting securities of
the purchasing company; or (ii) ownership of equity participation in the
purchasing company or group which is otherwise deemed not to be significant, as
determined prior to the Change in Control by a majority of the non-employee
continuing Directors of the Board).
     2.04 Company. “Company” means DUSA Pharmaceuticals, Inc.
     2.05 Committee. “Committee” means the Compensation Committee of the Board
or its delegate.
     2.06 Compensation. “Compensation” means a Participant’s base salary, fees,
and bonuses (other than performance-related bonuses).
     2.07 Crediting Date. “Crediting Date” means the date on which Deferred
Amounts or deemed dividends related thereto are credited to a Participant’s
Deferred Account. Unless the Committee determines otherwise, the Crediting Date
is the Valuation Date this is coincident with or next following the date on
which the Deferred Amounts would have been paid to the Participant if this Plan
did not exist.
     2.08 Deferred Account. “Deferred Account” means the bookkeeping account
maintained by the Company to record the Participant’s Deferred Amount and other
amounts credited by the Company.
     2.09 Deferred Amount. “Deferred Amount” means the amount of Compensation
and performance-related bonus that the Participant elects to defer pursuant to
Section 4.01.
     2.10 Disability. “Disability” means that a Participant is (i) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months; or (ii) by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a

-2-



--------------------------------------------------------------------------------



 



continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering the Company’s employees.
     2.11 Effective Date. “Effective Date” means                     , 2006.
     2.12 Normal Retirement Age. “Normal Retirement Age” shall mean the day the
Participant reaches his or her 65th birthday.
     2.13 Participant. “Participant” means a member of the Board or a highly
compensated or managerial employee selected by the Committee to participate in
the Plan.
     2.14 Payment Date. “Payment Date” means the applicable date selected by the
Participant pursuant to Section 4.07.
     2.15 Plan. “Plan” means the DUSA Pharmaceuticals, Inc. Deferred
Compensation Plan as it may be amended from time to time.
     2.16 Termination Date. “Termination Date” shall mean the date that the
Participant separates from service or ceases to be an employee of the Company.
     2.17 Valuation Date. “Valuation Date” means each trading day recognized by
any national exchange selected by the Committee or its delegate or any other
date as determined by the Committee on which the amount of a Participant’s
Deferred Account is valued as provided in Article V.
ARTICLE 3
ELIGIBILITY
     3.01 Eligibility. Each of the nonemployee members of the Board and any
employee selected by the Committee to participate in the Plan shall be eligible
to participate in the Plan.
     3.02 Termination of Participant. A Participant shall cease to be a
Participant when his or her Deferred Account has been fully distributed.
ARTICLE 4
DEFERRED COMPENSATION
     4.01 Deferral of Compensation. Prior to January 1, of any year, a
Participant may elect to defer a percentage of his or her Compensation (in whole
percentages from 1% to 80%) which such Participant may earn in such year.
     4.02 Performance-Based Bonus. Prior to July 1, of any year, a Participant
may elect to defer a percentage of his or her performance-based bonus (in whole
percentages from 1% to 100%) relating to a performance period that ends on or
after the last day of such year.

-3-



--------------------------------------------------------------------------------



 



     4.03 Initial Election. Notwithstanding Sections 4.01 and 4.02, a
Participant may elect to defer a percentage of his or her unpaid Compensation or
performance-based bonus (in whole percentages from 1% to 100%) at any time
within the first thirty days of becoming eligible to participate in the Plan.
     4.04 Manner of Making Election. A Participant’s election under this
Article 4 shall be made by written notice delivered to the Company in a form
provided by the Company, and shall specify the percentage of any Compensation or
performance-based bonus to be deferred.
     4.05 Deferred Accounts. On the applicable Crediting Date, any amount
deferred hereunder shall be credited to the Participant’s Deferred Account. A
Participant shall be 100% vested in his or her Deferred Account at all times. In
addition, the Company may, at its sole discretion, credit a Participant’s
Deferred Account with a deemed employer contribution. A Participant shall become
vested with respect to 20% of the portion of his or her Deferred Account
attributable to employer contributions on a 20% on each of the first five
anniversaries of the date on which the deemed employer contribution is credited
to the Participant’s Deferred Account. Notwithstanding the foregoing, in the
event of a Change of Control, the Participant shall become 100% vested in this
entire Deferred Account.
     4.06 Earnings. The Committee from time to time shall designate eligible
investment options for a Participant to select to determine the deemed earnings
on the amounts credited to the Participant’s Deferred Account. The Committee may
change such options from time to time and establish procedures for investing
gains and losses. The Company shall adjust each Participant’s Deferred Account
for any investment gains or losses attributable to the Participant’s Deferred
Account. A Participant shall be vested in the earnings attributable to his or
her Deferred Account in the same proportion as he or she is vested in the
remainder of his or her Deferred Account.
     4.07 Timing of Payment of Participant’s Deferred Account. In accordance
with the procedures established by the Committee, at the time that a Participant
makes a deferral election pursuant to Section 4.01, 4.02, or 4.03 of the Plan,
he or she must elect the time and form of distribution applicable to the amounts
deferred pursuant to such deferral election (adjusted to reflect any deemed
earnings or losses thereon) on one of the following dates:
          (a) The date he or she incurs a separation from service;
          (b) April 1 of any year selected by the Participant;
          (c) August 1 of any year elected by the Participant; or
          (d) His or her Normal Retirement Date;
     4.08 Overriding Elections. In addition to the election made under
Section 4.07 above, the Participant may, at the same time that he or she makes
an election under Section 4.07 above, also elect to commence receiving his or
her distribution upon the occurrence of any of the following events to the
extent that they occur before the date selected under Section 4.07 above.
          (a) The date on which the Participant incurs a Disability;

-4-



--------------------------------------------------------------------------------



 



          (b) The Participant’s Termination Date that follows a Change of
Control.
     4.09 Subsequent Deferrals. Notwithstanding anything herein to the contrary,
a Participant may elect to further defer any scheduled payment to any date
permissible under Section 4.07 provided that the Participant’s election to do so
is made at least 12 months prior to the date on which the payment was otherwise
scheduled to be made and that the election to defer results in a deferral of the
scheduled payment for a period of at least five years.
     4.10 Form of Payment of Participant’s Deferred Account. The Participant may
elect (at the time that the initial deferral election is made) to receive his or
her Deferred Account in either a lump sum or in up to ten annual installment
payments, each calculated by dividing the account balance by the number of
remaining installment payments. In the event that a Participant fails to make an
election, the lump sum form of benefits shall be the default. Notwithstanding
the foregoing, if the Participant’s entire Deferred Account balance is less than
$5,000 on his or her Termination Date, his or her entire Deferred Account will
be distributed on such date in a lump sum.
     4.11 Six-Month Delay. Notwithstanding anything herein to the contrary, no
distribution shall be made by reason of the Participant’s separation from
service (including retirement) prior to a date which is six months after the
Participant’s separation from service.
     4.12 Death. In the event of the Participant’s death, his or her entire
Deferred Account balance shall be paid in a single sum to his or her designated
beneficiary (or, if none, to his or her estate) as soon as reasonably
practicable following his or her death.
     4.13 Hardship Distribution. Notwithstanding anything herein to the
contrary, in the event that a Participant has an unforeseeable immediate and
heavy financial need (as determined by the Committee or its delegate in a manner
consistent with Section 409A of the Code), the Participant shall be entitled to
a distribution of that portion of his Deferred Account that is necessary to
satisfy such need after considering all other sources of funds available to the
Participant to satisfy the need and any taxes required to be paid as a result of
such distribution.
     4.14 Status of Payments. The obligations of the Company to pay an amount
under this Article 4 constitutes the unsecured promise of the Company to make
payments as provided herein, and the Participant or any other person shall not
have any interest in, or lien or prior claim upon, any property of the Company,
except as provided hereunder. Benefits payable under this Article shall be paid
out of the general assets of the Company and the Company shall be under no
obligation to segregate or reserve any funds or other assets for purposes of
this Article. The Company shall establish the DUSA Pharmaceuticals Rabbi Trust
(the “Trust”) to serve as the funding vehicle for the benefit described in this
Article. Notwithstanding any segregation of assets or transfer to a grantor
trust, with respect to payments not yet made to the Participant, in the event of
the Company’s insolvency, nothing contained herein shall give a Participant any
rights whatsoever in or with respect to any funds or assets of the Company that
are greater than those of a general creditor of the Company.

-5-



--------------------------------------------------------------------------------



 



ARTICLE 5
ACCOUNTS
     5.01 Valuation of Accounts. As of each Valuation Date, a Participant’s
Deferred Account shall consist of the balance of the Participant’s Deferred
Account as of the immediately preceding Valuation Date, plus the Participant’s
Deferred Amounts that are credited pursuant to Article 4 since the immediately
preceding Valuation Date, plus or minus deemed investment gain or loss credited
as of such Valuation Date pursuant to Section 5.02, minus the aggregate amount
of distributions, if any, made from the Deferred Account since the immediately
preceding Valuation Date.
     5.02 Crediting of Deemed Investment Return. As of each Valuation Date, each
Participant’s Deferred Account shall be increased or decreased by the amount of
deemed investment gain or loss earned since the immediately preceding Valuation
Date. The Company shall establish a procedure to credit earnings or losses on
the Participant’s Deferred Account.
     5.03 Statement of Accounts. The Company shall regularly provide to each
Participant a statement setting forth the balance of the Participant’s Deferred
Account.
ARTICLE 6
ADMINISTRATION OF THE PLAN AND DISCRETION
     6.01 In General. The Administrator shall have full power and authority to
interpret the Plan, to prescribe, amend, and rescind any rules, forms, and
procedures as it deems necessary or appropriate for the proper administration of
the Plan and to make any other determinations and to take any other such actions
as it deems necessary or advisable in carrying out its duties under the Plan.
All actions taken by the Administrator arising out of, or in connection with,
the administration of the Plan or any rules adopted thereunder, shall, in each
case, lie within its sole discretion, and shall be final, conclusive, and
binding upon the Company, the Board, all employees, and all persons and entities
having an interest therein.
     6.02 Indemnification. The Company shall indemnify and hold harmless the
Administrator from any and all claims, losses, damages, expenses (including
counsel fees), and liability (including any amounts paid in settlement of any
claim or any other matter with the consent of the Board) arising from any act or
omission of the Administrator, except when the same is due to gross negligence
or willful misconduct.
     6.03 Interpretation of Plan. Any decisions, actions, or interpretations to
be made under the Plan by the Administrator shall be made in its sole
discretion, not as a fiduciary and need not be uniformly applied to similarly
situated individuals and shall be final, binding and conclusive on all persons
interested in the Plan.
     6.04 Claims Procedures. The following procedures shall apply to any claim
related solely to a Participant’s Deferred Account.
          (a) Any claim by a Participant or Beneficiary with respect to
eligibility, participation, contributions, benefits, or other aspects of the
operation of the Plan shall be made in writing to the Administrator.

-6-



--------------------------------------------------------------------------------



 



          (b) The person filing the claim (the “Claimant”) shall receive notice
of the decision on the claim within 90 days of the receipt of the claim, except
that the period for providing the notice shall be extended by up to an
additional 90 days in the event that special circumstances exist (in the event
of a delay, the Claimant shall receive a notice of the delay within the original
90-day period; such notice shall include the reason for the delay and the date
by which a decision is expected to be rendered).
          (c) In the event that a claim is denied, the Claimant shall receive
notice of the denial. The notice shall be drafted in a manner calculated to be
understood by the Claimant and shall set forth the specific reason or reasons
for the adverse decision with reference to the specific Plan provisions on which
the adverse decision is based; a description of additional material or
information, if any, necessary to perfect such claim and a statement of why such
material or information is necessary; and an explanation of the Plan’s review
procedures, including any time limits applicable to such procedures. The notice
shall also include a statement of the Claimant’s right to bring an action under
ERISA Section 502(a) following an adverse benefit determination on review.
          (d) In the event of an initial adverse decision, either in whole or in
part, as to the payment of benefits or amounts, the Claimant shall have the
right to request a review by the Administrator. Such request must be made within
60 days of receipt of the written notice of claim denial. In such review, the
Claimant (or his authorized representative) shall have the right to submit
documents, records, and other information relating to the claim for benefits;
and the Claimant shall be provided, upon request and free of charge, reasonable
access to and copies of all documents, records, and other information that is
relevant to the claim for benefits.
          (e) The Administrator shall submit its decision in writing within
60 days after the request for review, or in special circumstances such as where
the Administrator determines that there is a need to hold a hearing, within
120 days of the request for review (in which case notice of the delay shall be
provided to the Claimant during the initial 60-day period; the notice shall
include the reason for the delay and the date by which a final decision is
expected to be rendered). The review by the Administrator shall take into
account all comments, documents, records, and other information submitted by the
Claimant, without regard to whether such information was submitted or considered
in the initial benefit determination.
          (f) In the event that the claim is denied on review, the decision
shall set forth, in a manner calculated to be understood by the Claimant,
specific reasons for the decision and specific references to the pertinent Plan
provisions upon which the decision is based. In addition, the written notice of
the decision denying a claim shall contain (i) a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all documents, records, and other information that is relevant to the
Claimant’s claim for benefits, and (ii) a statement of the Claimant’s right to
bring an action under ERISA Section 502(a).
          (g) All interpretations, determinations, and decisions of the
Administrator, with respect to any claim under the Plan shall be made in its
sole and absolute discretion, based upon the Plan document and other related
documents, and shall be final and conclusive.

-7-



--------------------------------------------------------------------------------



 



ARTICLE 7
MISCELLANEOUS
     7.01 Amendment and Termination. The Plan may be amended, suspended,
discontinued, or terminated at any time by the Committee.
     7.02 Limitation of Participant’s Right. Nothing in this Plan shall be
construed as conferring upon any Participant any right as a stockholder of the
Company, to continue in the employment of the Company, nor shall it interfere
with the right of the Company to terminate the employment of any Participant
and/or to take any personnel action affecting any Participant without regard to
the effect which such action may have upon such Participant as a recipient or
prospective recipient of benefits under the Plan.
     7.03 No Limitation on the Company Actions. Nothing contained in the Plan
shall be construed to prevent the Company from taking any action that is deemed
by it to be appropriate or in the best interest of the Company and its
respective shareholders. No Participant or other person shall have any claim
against the Company as a result of any such action.
     7.04 Obligations to the Company. If a Participant becomes entitled to a
distribution of benefits under the Plan, and if at such time the Participant has
outstanding any debt, obligation, or other liability representing an amount
owing to the Company, then the Company may offset such amount owed to it against
the amount of benefits otherwise distributable. Such determination shall be made
by the Administrator.
     7.05 Nonalienation of Benefits. Except as expressly provided herein, no
Participant shall have the power or right to transfer, alienate, or otherwise
encumber his or her interest under the Plan. The Company’s obligations under
this Plan are not assignable or transferable except to (a) any corporation or
partnership that acquires all or substantially all of the Company’s assets or
(b) any corporation or partnership into which the Company may be merged or
consolidated and such event does not constitute a Change of Control. The
provisions of the Plan shall inure solely to the benefit of each Participant.
     7.06 Protective Provisions. Each Participant shall cooperate with the
Company by furnishing any and all information requested by the Company in order
to facilitate the payment of benefits hereunder.
     7.07 Withholding Taxes. The Company may make such provisions and take such
action as it deems necessary or appropriate for the withholding of any taxes
which the Company is required by any law or regulation of any governmental
authority, whether Federal, state, or local, to withhold in connection with any
benefits under the Plan.
     7.08 Severability. If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.

-8-



--------------------------------------------------------------------------------



 



     7.09 Governing Law. The Plan shall be construed in accordance with and
governed by the laws of the State of New Jersey without reference to the
principles of conflict of laws.
     7.10 Headings. Headings are inserted in this Plan for convenience of
reference only and are to be ignored in the construction of the provisions of
the Plan.
     7.11 Gender, Singular, and Plural. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require. As the context may require, the singular
may read as the plural and the plural as the singular.

-9-